        Case 1:20-cv-00496-EPG Document 18 Filed 09/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    LYNELL JOHNSON,                                   Case No. 1:20-cv-00496-EPG
12                        Plaintiff,
13            v.                                        ORDER GRANTING IN PART PLAINTIFF’S
                                                        MOTION FOR AN EXTENSION OF TIME
14    COMMISSIONER OF SOCIAL                            TO SUBMIT OPENING BRIEF
      SECURITY,
15                                                      (ECF No. 16)
                          Defendant.
16

17
             Plaintiff Lynell Johnson (“Plaintiff”) seeks judicial review of an administrative decision of
18
     the Commissioner of Social Security denying the plaintiff’s claim for disability benefits under the
19
     Social Security Act. (See ECF No. 1.)
20
             On September 10, 2021, Plaintiff filed a motion seeking to extend the time to file and
21
     serve her opening brief. (ECF No. 16.) According to the motion, an extension is sought due to the
22
     number of cases Plaintiff’s counsel must brief in this District, the Northern District of California,
23
     and the Ninth Circuit Court of appeals. (Id.) Plaintiff requests a “thirty (30) day extension of time
24
     until October 11, 2021” to file her brief, and further requests that the Commissioner’s responsive
25
     brief be due by November 10, 2021. (Id.) Plaintiff “does not know whether Defendant agrees or
26
     objects to this extension” because Plaintiff’s counsel did not contact opposing counsel prior to
27
     filing the motion. (Id.)
28
                                                        1
        Case 1:20-cv-00496-EPG Document 18 Filed 09/13/21 Page 2 of 2


 1          On September 10, 2021, the Commissioner filed an opposition to the motion. (ECF No.

 2   17.) The Commissioner opposes the motion because counsel has eight district court briefs due to

 3   be filed between November 1 and 10, 2021. (Id.) The Commissioner’s counsel could file a

 4   responsive brief if Plaintiff were to file her opening brief by September 20, 2021, but not

 5   thereafter because of expected recall to active duty to perform military orders. (Id.) If the Court

 6   grants Plaintiff’s motion, Defendant requests an extension until January 10, 2022 to file her

 7   responsive brief. (Id.)

 8          Having considered Plaintiff’s motion and the Commissioner’s response, the Court will

 9   grant Plaintiff’s request and extend the deadline to file her opening brief to October 11, 2021.

10   However, the Court will further extend the deadline for the Commissioner to file a responsive

11   brief to January 10, 2022. The parties are strongly encouraged to contact opposing counsel to seek

12   to obtain a stipulation prior to filing future motions for extensions of briefing deadlines.

13          Accordingly, IT IS HEREBY ORDERED that:

14          1. Plaintiff’s motion for an extension of time to file her opening brief (ECF No. 16) is

15               GRANTED IN PART;

16          2. Plaintiff shall file and serve an opening brief no later than October 11, 2021;

17          3. The Commissioner shall file and serve a response to Plaintiff’s opening brief by no

18               later than January 10, 2022; and

19          4. All subsequent deadlines are extended accordingly.

20
     IT IS SO ORDERED.
21

22      Dated:     September 13, 2021                           /s/
23                                                       UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
                                                        2
